Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues regarding claims 1 and 14:
“Applicant respectfully submits that claims 1-4, 6-11, 13-19, and 21-22 recite combinations of features not taught or suggested in the cited art. For example, claim 1 recites a combination of features including: "the computation engine is configured to interleave the third vector elements according to an interleave specification corresponding to the first instruction, wherein the interleave specification is based on a ratio of the second precision to the third precision, and wherein a pair of adjacent interleaved third vector elements correspond to a pair of non-adjacent first vector elements in the first input vector when the ratio is greater than one, wherein a first one of the pair of non-adjacent first vector elements and a second one of the pair of non-adjacent first vector elements are offset within the first input vector by a number of elements when the ratio is greater than one, and wherein the number of elements is based on the ratio" (emphasis added). 
The Office Action relied on Brown, Figs 1-2 and 5D and paragraphs 53, 55, and 63, 57 and 162 and noting that: the case of quadruple precision and double precision as the second and third precisions gives a ratio of 2:1; and pairs of even numbered or odd numbered elements in the first vector elements (zmm1 in Fig. 5D of Brown) are offset by two. However, pairs of even numbered or odd numbered elements in the zmml register correspond to elements in the zmm2 register that are not adjacent as well. That is, element 00 of the zmml register corresponds to element 00 of the zmm2 register and element 02 of the zmml register corresponds to element 02 in the zmm2 register. Thus, both sets of vector elements are non-adjacent. On the other hand, claim 1 recites a combination of features including: "a pair of adjacent interleaved third vector elements correspond to a pair of non-adjacent first vector elements in the first input vector when the ratio is greater than one, wherein a first one of the pair of non-adjacent first vector elements and a second one of the pair of non-adjacent first vector elements are offset within the first input vector by a number of elements when the ratio is greater than one." 
For example, Brown discloses: "As shown, 8 lower half elements of zmml are converted--in conformance with IEEE 754--to double precision and accumulated with or added to data that was previously stored in 8 elements of zmm2 535, while 8 upper half elements of zmml are converted--in conformance with IEEE 754--to double precision and accumulated with or added to data that was previously stored in 8 elements of zmm3 537" (Brown, paragraph [0077], emphasis added). See also Fig. 5D where it is clear that each element of zmm1 retains its relative position in zmm2 and zmm3. Thus, no matter what the precisions, adjacent elements of the zmml register correspond to adjacent elements in the zmm2/zmm3 registers.”


An updated prior art search has been performed that hasn’t resulted in any additional prior art that reads upon the newly claimed limitations. Thus, these independent claim sets are in condition for allowance.
Applicant argues for claim 19:
“Claim 19 recites a combination of features including: "the computation engine is configured to deinterleave the third vector elements of the first vector according to a deinterleave specification in the first instruction, wherein the deinterleave specification is based on a ratio of the second precision to the first precision, and wherein a pair adjacent deinterleaved third vector elements correspond to a pair of non-adjacent second vector elements in the first vector when the ratio is greater than one, wherein a first one of the pair of non-adjacent second vector elements and a second one of the pair of non-adjacent second vector elements are offset within the first vector by a number of elements when the ratio is greater than one, and wherein the number of elements is based on the ratio" (emphasis added). 
With regard to claim 19, the Office Action relied on Sprangle to allegedly disclose deinterleaving and relies on the same odd-even elements and odd or even element pairs as described above with regard to claim 1 to allegedly disclose the above features. However, Sprangle discloses with regard to Fig. 4 the copying of elements into the same element positions as they occupied in memory. In Fig. 5, a single value is copied to all positions, and thus there is no deinterleave. In Fig. 6, a shorter vector is copied to the destination vector multiple times. Again, there is no deinterleave. Furthermore, in Fig. 6, nothing discloses "a pair of adjacent deinterleaved third vector elements correspond to a pair of non-adjacent second vector elements in the first vector when the ratio is greater than one, wherein a first one of the pair of non-adjacent second vector elements and a second one of the pair of non-adjacent second vector elements are offset within the first vector by a number of elements when the ratio is greater than one, and wherein the number of elements is based on the ratio." 


This argument is found to be persuasive for the following reason. The examiner agrees that Sprangle failed to teach the newly claimed limitations. Sprangle in figures 6 and 8 shows vector load/store convert instructions. In figure 8, Sprangle shows that a pair of adjacent data elements in memory correspond to a pair of adjacent data elements in the vector register. In figure 6, Sprangle shows that a subset of adjacent pairs data elements in the vector register can correspond to non-adjacent pairs of data elements in the memory area. However, this load aspect fails to read upon the deinterleave specification based on a ratio of the second precision and offsetting limitations when the ratio is greater than one. Thus, the rejections based on Sprangle have been withdrawn.
An updated prior art search has been performed that hasn’t resulted in any additional prior art that reads upon the newly claimed limitations. Thus, these independent claim sets are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183